

115 S1751 IS: Preserving Access to Manufactured Housing Act of 2017
U.S. Senate
2017-08-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II115th CONGRESS1st SessionS. 1751IN THE SENATE OF THE UNITED STATESAugust 3, 2017Mr. Donnelly (for himself, Mr. Toomey, Mr. Manchin, Mr. Cotton, and Mr. Peters) introduced the following bill; which was read twice and referred to the Committee on Banking, Housing, and Urban AffairsA BILLTo modify the definitions of a mortgage originator, a high-cost mortgage, and a loan originator.
	
 1.Short titleThis Act may be cited as the Preserving Access to Manufactured Housing Act of 2017. 2.Mortgage originator and high-cost mortgage definitionsSection 103 of the Truth in Lending Act (15 U.S.C. 1602) is amended—
 (1)by redesignating subsection (aa) as subsection (bb); (2)by redesignating subsection (bb) as subsection (aa), and moving such subsection to immediately follow subsection (z);
 (3)in subsection (aa)(1)(A), as so redesignated— (A)in clause (i)(I), by striking (8.5 percentage points, if the dwelling is personal property and the transaction is for less than $50,000) and inserting (10 percentage points if the dwelling is personal property or is a transaction that does not include the purchase of real property on which a dwelling is to be placed and the transaction is for less than $75,000 (as such amount is adjusted by the Bureau to reflect the change in the Consumer Price Index)); and
 (B)in clause (ii)— (i)in subclause (I), by striking or at the end; and
 (ii)by adding at the end the following:  (III)in the case of a transaction for less than $75,000 (as such amount is adjusted by the Bureau to reflect the change in the Consumer Price Index) in which the dwelling is personal property (or is a consumer credit transaction that does not include the purchase of real property on which a dwelling is to be placed), the greater of 5 percent of the total transaction amount or $3,000 (as such amount is adjusted by the Bureau to reflect the change in the Consumer Price Index); or;
 (4)by redesignating the second subsection (cc) (relating to definitions relating to mortgage origination and residential mortgage loans) and subsection (dd) as subsections (dd) and (ee), respectively; and
 (5)in paragraph (2)(C) of subsection (dd), as so redesignated, by striking an employee of a retailer of manufactured homes who is not described in clause (i) or (iii) of subparagraph (A) and who does not advise a consumer on loan terms (including rates, fees, and other costs) and inserting a retailer of manufactured or modular homes or the employees of the retailer unless the retailer or the employees receive compensation or gain for engaging in activities described in subparagraph (A) that is in excess of any compensation or gain received in a comparable cash transaction.
 3.Loan originator definitionSection 1503(4)(A) of the Secure and Fair Enforcement for Mortgage Licensing Act of 2008 (12 U.S.C. 5102(4)(A)) is amended—
 (1)in clause (iii), by striking and at the end; (2)in clause (iv), by striking the period at the end and inserting ; and; and
 (3)by adding at the end the following:  (v)does not include a retailer of manufactured or modular homes or the employees of the retailer unless the retailer or employees receive compensation or gain for engaging in activities described in clause (i) that is in excess of any compensation or gain received in a comparable cash transaction..